Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 12/16/21.  Claims 19, 28, 32, and 38 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-28 and 30-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art has taught systems for vaping and aerosol generation having a positioning module, communication interface, data storage module to store a position associated with a most recent communicative interaction between a user electronic device and the aerosol generation device in conjunction with a display to provide an indication of the stored position to aid a user in locating the aerosol generation device based on its last known position as seen in the Examiner’s prior Office actions.  However, the prior art does not teach or suggest the combination of the above subject matter in conjunction with providing an indication of the stored position relative to an indication of a current position of the user electronic device as determined by the positioning module.  This is considered unobvious subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





JAT
2/4/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687